Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 29, 2022

                                     No. 04-21-00518-CV

            BULVERDE VILLAGE PROPERTY OWNERS ASSOCIATION,
                               Appellant

                                              v.

     BULVERDE VILLAGE HOMEOWNERS ASSOCIATION, INC. a/k/a The Point,
                            Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI03243
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
             Appellee’s brief is due on or before August 4, 2022. However, appellee has filed
an unopposed motion requesting an extension of time to file the appellee’s brief. The motion is
GRANTED. The appellee’s brief is due on or before August 16, 2022.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court